              1:21-cv-01683-JD-SVH                  Date Filed 08/26/21        Entry Number 12            Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                Frederick Allen Williams,
                         Plaintiff
                            v.                                      )       Civil Action No.        3:20-cv-00104-JFA
                                                                    )
                                                                    )
  Associate Warden Tisdale Associate Warden/Head                    )
 of Security; Captain Clark Captain of Contraband at                )
  L.C.I.; Ms. Black Head of Classification at L.C.I.;
      Ms. Fox Head of Mental Health at L.C.I.,
                      Defendants

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

O The plaintiff, Frederick Allen Williams, shall take nothing of the defendants, Associate Warden Tisdale Associate
Warden/Head of Security, Captain Clark Captain of Contraband at L.C.I., Ms. Black Head of Classification at L.C.I.
and Ms. Fox Head of Mental Health at L.C.I. and this action is dismissed without prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.


O decided by the Honorable Joseph Dawson, III, United States District Judge, presiding, dismissing the Complaint for
failure to pay filing fee.

Date: August 26, 2021                                                      ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
